TRANSFER OF MINING RIGHTS CONTRACT CELEBRATED BETWEEN PARTIES: A) HÉCTOR MANUEL
CERVANTES SOTO, PER HIS OWN RIGHT (THE “PRINCIPAL OR TRANSFEROR”) AND BY B)
AMERICAN METAL MINING, S. A, DE C.V., REPRESENTED IN THIS ACT BY RAMIRO TREVIZO
LEDEZMA, IN HIS PERSONALITY AS SOLE ADMINISTRATOR AND LEGAL REPRESENTATIVE (THE
“TRANSFEREE”), JOINTLY NAMED AS THE “PARTIES” IN ACCORDANCE WITH THE PRECEDING
RECORDS, DECLARATIONS AND CLAUSES:







PRECEDING RECORDS




I.

The TRANSFEROR is the legitimate title holder of 100 % (one hundred per cent)
  of the rights derived from the mining concessions described following:







Title

229,013

Name of Lot

EL MONO

Location

Municipality of Choix, State of Sinaloa

Surface

100,0000 Hectares







Title

229,014

Name of Lot

REYNA

Location

Municipality of Choix, State of Sinaloa

Surface

100,0000 Hectares







Title

229,015

Name of Lot

CENTENARIO

Location

Municipality of Choix, State of Sinaloa

Surface

400,0000 Hectares







Title

231,262

Name of Lot

EL SOL

Location

Municipality of Choix, State of Sinaloa

Surface

200,0000 Hectares







Title

231,262

Name of Lot

EL MONO

Location

Municipality of Choix, State of Sinaloa

Surface

200,0000 Hectares











1

Transfer of Mining Rights Contract subscribed on the 25th November 2008 between:
A) Héctor Manuel Cervantes Soto and B) American Metal Mining, S.A. de C.V.




--------------------------------------------------------------------------------





Title

230,121

Name of Lot

LA VERDE

Location

Municipality of Choix, State of Sinaloa

Surface

400,0000 Hectares







II.

Likewise, the TRANSFEROR is the legitimate petitioner of 100 % (One hundred
  per cent) of the rights derived from the mining concessions described
following:







File

95/12876

Name of Lot

EL ORO

Location

Municipality of Choix, State of Sinaloa

Surface

600,0000 Hectares







File

95/12906

Name of Lot

SANALOYA

Location

Municipality of Choix, State of Sinaloa

Surface

5000,0000 Hectares







III.

For purposes of this instrument, the concessions described in the previous
numeral I   will be identified as the CONCESSIONS, and the concession petitions
described in   numeral II will be known as the FUTURE CONCESSIONS, and;




IV.

Because it so is convenient to both parties’ interests, THESE have decided to
subscribe this present contract with the purpose that the CONCESSIONS and the
  FUTURE CONCESSIONS be transferred in favor of the TRANSFEREE   accordingly to
the terms and conditions set down in this present instrument, and   becoming
obliged to pay a determined price as a counterplea in favor of the   TRANSFEROR.







DECLARATIONS




I.

The TRANSFEROR declares per his own right and under oath of stating the truth,
  that:




1. He is a Mexican citizen, of age, in complete enjoyment of his physical and
mental   faculties, and so has the full capacity to subscribe this present
contract;




2. To be duly inscribed in the Federal Taxpayers Registry under Fiscal
Identification   Certificate CESH-6208003-JCA, and to be current in his income
tax payments and   other contributions that have corresponded to him;








2

Transfer of Mining Rights Contract subscribed on the 25th November 2008 between:
A) Héctor Manuel Cervantes Soto and B) American Metal Mining, S.A. de C.V.




--------------------------------------------------------------------------------

3. To be the legitimate title holder of the rights derived from the CONCESSIONS
  and of the FUTURE CONCESSIONS, same that to date are current in payment of
  rights and other contributions that have corresponded to him in accordance to
the   Mining Law and its Rulings, among other current and applicable legal
dispositions;




4. As of the date of subscription of this present contract he has not subscribed
any   other contract or agreement that may impair availing himself of the rights
of which   he is title holder of the already named CONCESSIONS and FUTURE
  CONCESSIONS, and reason by which he enjoys the capacity and legitimacy to
  freely negotiate them in order to celebrate this present transfer of rights
contract   under the specified terms;




5. The CONCESSIONS and the FUTURE CONCESSIONS are free of liens, affectations
and limitations of ownership, and are up to date in compliance to the
  obligations that regarding these administrative authorizations are stated in
the   Mining Law and its Rulings, among other current and applicable legal
  dispositions, and;




6. It is his free will to transfer in total and onerously in favor of the
TRANSFEREE   the rights related to the CONCESSIONS and FUTURE CONCESSIONS,
  strictly complying with the terms and conditions of this present contract.







II.

The TRANSFEREE, through the offices of its legal representative and under
oath of stating the truth, declares, that:




1.  It is a Mexican mercantile society, duly established and operating in
agreement  with current legislation as applicable in the United States of Mexico
as proven in   Public Writ number 17,227, granted on the 4th December 2006
before testimony of   Mr. Eugenio Fernando García Russek, Attorney at Law and
candidate to the   practice of Notary Public and being adscribed to Notary
Public Office number 28 of   the Morelos Judicial District of the State of
Chihuahua of which Mr. Felipe Colomo   Castro, Attorney at Law, is title holder,
and instrument that if duly inscribed in the   Public Registry of Commerce of
stated district under electronic mercantile folio   number 23,327 * 10;




2. That he enjoys the powers, mandates and necessary and sufficient faculties in
order to subscribe this present contract as proven in the already described
Public   Writ in the above numeral, and same that to date have not been limited,
restrained,   suspended or revoked;

 

 

 

 

 

 

 

 

 

 

 

 

 

 




3. To be duly inscribed in the Federal Taxpayers Registry under Fiscal
Identification   Certificated AMM-061204-4R7, and being to date current in its
income tax   payments and other contributions that might have corresponded, and;




4. It is the will of its Administration Board to subscribe this present contract
with   the purpose that the TRANSFEROR cedes in total onerously the rights
derived





3

Transfer of Mining Rights Contract subscribed on the 25th November 2008 between:
A) Héctor Manuel Cervantes Soto and B) American Metal Mining, S.A. de C.V.




--------------------------------------------------------------------------------

from the CONCESSIONS and FUTURE CONCESSIONS, and strictly complying   to the
terms and conditions of this contract.







III.

PARTIES declare, the first one per its own right and the second one through the
offices of its legal representative, under oath of stating the truth, that they
assist to   the subscription of this present document in good faith, free of any
deceit, error,   violence or whatever other vitiation in their consent with the
purpose of committing   themselves to the following:







CLAUSES







FIRST. OBJECT:  In compliance to articles 2,029 and 2,248 of the Federal Civil
Code, and of supplemental application with article 23, last paragraph of the
Mining Law, as well as with the 2nd article of the Code or Commerce, by virtue
of the subscription of this present contract, the TRANSFEROR cedes onerously and
definitely in favor of the TRANSFEREE 100 % (one hundred per cent) of the mining
rights derived from the CONCESSIONS and FUTURE CONCESSIONS described in the
Previous Records of this contract and receiving in exchange as a counterplea the
certain and determined price described in the following clause:




SECOND. PRICE: As a counterplea for the described transfer, the TRANSFEREE
commits himself to pay in favor of the TRANSFEROR the amount of $1’647,000.00
Dollars (One million six hundred and forty seven thousand Dollars 00/100 in
currency of the United States of America) plus the corresponding Added Value
Tax, to be: $247,050.00 Dollars (Two hundred and forty seven thousand and fifty
Dollars 00/100 in currency of the United States of America), for a total payable
amount of $1’894,050 Dollars (One million eight hundred and ninety four thousand
and fifty Dollars 00/100 in currency of the United States of America) (the
“PRICE”), strictly complying to the terms and conditions agreed in this
instrument.




THIRD. MANNER, TIME AND PLACE OF PAYMENT: The PARTIES agree that the TRANSFEREE
must pay the PRICE in favor of the TRANSFEROR accordingly to the following
schedule of partial payments:




1.

 On the 28th November 2008 the amount of $35,000.00 (Thirty five thousand
Dollars 00/100 in currency of the United States of America) plus the
  corresponding Added Value Tax, for a total of: $40,250.00 Dollars (Forty
  thousand and two hundred and fifty Dollars 00/100 in currency of the United
  States of America);


 

 

2.

On the 28th March 2009 the amount of $35,000.00 (Thirty five thousand Dollars
00/100 in currency of the United States of America) plus the   corresponding
Added Value Tax, for a total of: $40,250.00 Dollars (Forty





4

Transfer of Mining Rights Contract subscribed on the 25th November 2008 between:
A) Héctor Manuel Cervantes Soto and B) American Metal Mining, S.A. de C.V.




--------------------------------------------------------------------------------

thousand and two hundred and fifty Dollars 00/100 in currency of the United
States of America);


 

 

3.

On the 28th July 2009, the amount of $80,000.00 Dollars (Eighty thousand Dollars
00/100 in currency of the United States of America), plus the   corresponding
Added Value Tax, for a total of: $92,000.00 Dollars (Ninety two   thousand
Dollars 00/100 in currency of the United States of America);


 

 

4.

On the 28th November 2009, the amount of $110,000.00 Dollars (One hundred and
ten thousand Dollars in currency of the United States of America) plus the
  corresponding Added Value Tax, for a total of: $126,500.00 Dollars (One
hundred   twenty six thousand and five hundred Dollars in currency of the United
States   of America);


 

 

5.

On the 28th November 2010, the amount of $250,000.00 Dollars (Two hundred and
fifty thousand Dollars in currency of the United States of America) plus the
  corresponding Added Value Tax, for a total of: $287,500.00 Dollars (Two
hundred   eighty seven thousand and five hundred Dollars in currency of the
United   States of America);

 

 

6.

On the 28th May 2011, the amount of $250,000.00 Dollars (Two hundred and fifty
thousand Dollars in currency of the United States of America) plus the
  corresponding Added Value Tax, for a total of: $287,500.00 Dollars (Two
hundred   eighty seven thousand and five hundred Dollars in currency of the
United   States of America);


 

 

7.

On the 28th November 2011, the amount of $250,000.00 Dollars (Two hundred and
fifty thousand Dollars in currency of the United States of America) plus the
  corresponding Added Value Tax, for a total of: $287,500.00 Dollars (Two
hundred   eighty seven thousand and five hundred Dollars in currency of the
United   States of America);


 

 

8.

On the 28th May 2012, the amount of $250,000.00 Dollars (Two hundred and fifty
thousand Dollars in currency of the United States of America) plus the
  corresponding Added Value Tax, for a total of: $287,500.00 Dollars (Two
hundred   eighty seven thousand and five hundred Dollars in currency of the
United   States of America);


 

 

9.

On the 28th November 2012, the amount of $387,000.00 Dollars (Three hundred

eighty seven thousand Dollars in currency of the United States of America)
   plus the corresponding Added Value Tax, for a total of; $445,050.00 Dollars
(Four   hundred forty five thousand and fifty Dollars in currency of the United
States   of America).




Regardless of the terms agreed upon, the TRANSFEROR expressly grants in favor of
the TRANSFEREE a term of 30 (thirty) natural days beginning as of the dates in
which stated partial payments come due, in order to comply to same.





5

Transfer of Mining Rights Contract subscribed on the 25th November 2008 between:
A) Héctor Manuel Cervantes Soto and B) American Metal Mining, S.A. de C.V.




--------------------------------------------------------------------------------

Payments described must be carried out by means of nominal check and delivered
at the TRANSFEROR’S address, or, by means of electronic transfer of funds to the
account that for such a purpose be eventually determined by the TRANSFEROR,
having previously notified the TRANSFEREE 10 (ten) natural days in advance
regarding account number.




In case of delaying payment for any of the amounts agreed upon in this clause,
the TRANSFEREE commits himself to pay the amount resulting from estimating the
corresponding 3 % (three per cent) a month for delay of payment on unpaid
balance.




FOURTH. CONCESSION TITLES: In compliance to the requirements set in articles
2,284 and 2,291 of the Federal Civil Code, the TRANSFEROR commits himself to
deliver on this same date to TRANSFEREE, in the usual address of latter, the
titles to the mining CONCESSIONS that cover the rights on same. Likewise, the
TRANSFEROR commits himself to deliver the titles of the FUTURE CONCESSIONS, once
these have been properly registered before the Public Registry of Mines, a
dependency of the Secretary of the Economy.




FIFTH. DISCUMBRANCE IN CASE OF EVICTION: The TRANSFEROR commits himself to
repair in favor of the TRANSFEREE any discumbrance in case of eviction from the
CONCESSIONS and of the FUTURE CONCESSIONS as indicated in article 2,283,
fraction III of the Federal Civil Code among other applicable legal
dispositions.




SIXTH. GUARANTEE: With the purpose of guaranteeing the compliance of payment
obligations agreed upon in this present contract, the TRANSFEREE constitutes,
indicates and grants in guarantee in favor of the TRANSFEROR the totality of the
rights derived from the CONCESSIONS and of the FUTURE CONCESSIONS in the
understanding that, in case the TRANSFEREE incurs in a non compliance regarding
the obligations consigned in this instrument, such rights will be returned or
restituted in favor of the TRANSFEROR, free of liens, encumbrances or
limitations of ownership.




SEVENTH. PROMISE OF EXPLORATION AND EXPLOITATION: Likewise, PARTIES commit
themselves to subscribe at the latest on the 5th November 2008, an Exploration
and Exploitation Contract regarding the mining concession on lot named
“Centenario”, integrated in the CONCESSIONS under title number 229,015 on a
total surface of 400,0000 Hectares (Four hundred hectares), located in the
Municipality of Choix, State of Sinaloa.




Among others, the main terms and conditions of the mentioned contract will be
that the PARTIES will have the right to explore, either jointly or separately,
the concession on lot named “Centenario”. However, only the TRANSFEROR will
enjoy the exclusive right to explore the mentioned mining concession and the
TRANSFEREE shall commit himself not to perturb in any way such activity.
Finally, PARTIES agree as of this moment that the duration of the contract in
comment will be of 2 (two) years as of the date of its subscription.




EIGHTH: ADMINISTRATIVE OBLIGATIONS: The TRANSFEREE expressly commits himself to
maintain the CONCESSIONS and the FUTURE CONCESSIONS





6

Transfer of Mining Rights Contract subscribed on the 25th November 2008 between:
A) Héctor Manuel Cervantes Soto and B) American Metal Mining, S.A. de C.V.




--------------------------------------------------------------------------------

current by complying to such an effect with the paper work and payments of the
respective rights and subjecting himself to the general dispositions and Mexican
official standards of the mining and metal industry, agreeing with article 27 of
the Mining Law, among other applicable, its Ruling and others of the current and
applicable legislation.




Regardless the above, in agreement with article 23, third paragraph of the
Mining Law, the non compliance to the obligations referred to previously, as
well as to those mentioned in this present instrument on the part of the
TRANSFEREE does not relieve the TRANSFEROR of complying with them.




NINTH.  FORMALIZATION OF TRANSFER OF RIGHTS.  PARTIES commit themselves to
ratify before Notary Public or Public Broker this present document at their
earliest convenience with the purpose that same be inscribed in the Public
Registry of Mining, a dependency of the Secretary of the Economy, as well as
with the purpose of carrying out whatever other required administrative paper
work in agreement with articles 2,034, fraction III, of the Federal Civil Code,
fraction VI, 47 of the Mining Law, 83, last paragraph of the Mining Law Ruling,
and others of the current and applicable legislation. The totality of related
expenses with the compliance of this present clause will be charged to the
TRANSFEREE.




TENTH. PROOF OF PAYMENT: Against payment of the monetary obligations charged
against the TRANSFEREE as agreed in this present contract, the TRANSFEROR
commits himself to issue and deliver, within the following 5 (five) natural days
as of the date of payment, a voucher containing the imposed requirements by the
current and applicable legislation at that time.




 ELEVENTH. CONFIDENTIALITY:  PARTIES expressly oblige themselves to keep the
totality of past, present and future information in a confidential manner
related to this instrument and extending such an obligation to any individual or
corporation it mat be disclosed to.




The PARTY recipient of confidential information must limit access to it to its
representatives and employees that, under a reasonable and justified cause,
should petition access to such information. In such an event, PARTIES must
require such entities to commit themselves to the obligation of confidentiality
imposed upon subjects to whom such confidential information is disclosed to.




For purposes of this present clause, the following will not be considered
confidential information: 1. Information legitimately known and obtained by the
recipient PARTY previous to the subscription of this agreement; 2. Information
that to date or in the future be considered as public domain, if and ever such
consideration down not stem from an incompliance by any of the PARTIES to the
stipulations in this clause, or; 3. Information that must be disclosed to in
conformity to law per an administrative or judicial mandate issued by competent
authorities, including those of the Stock Exchange.




In case of non compliance, PARTIES expressly reserve to themselves actions that
according to law correspond to them, either administrative or judicial in order
to claim





7

Transfer of Mining Rights Contract subscribed on the 25th November 2008 between:
A) Héctor Manuel Cervantes Soto and B) American Metal Mining, S.A. de C.V.




--------------------------------------------------------------------------------

indemnity due to harm and damages caused, as well as the application of
corresponding sanctions.




TWELFTH. DURATION AND ADVANCED TERMINATION:  This present contract will have a
duration as of the 24th November 2008 to the 28th December 2012, dateline for
the payment of the pending balance of the PRICE by the TRANSFEREE in favor of
the TRANSFEROR.




None of the PARTIES will be able to terminate in advance this present instrument
excepting there exists an advance annulment or termination agreement subscribed
between them in common agreement.




THIRTEENTH. NON COMPLIANCE AND CANCELLATION: PARTIES agree that in case one of
them does not comply to any of the obligations accepted by virtue of the
subscription of this present instrument, the counterpart will be in its right to
require the forceful compliance of the obligation not honored, as one option or
the cancellation of this present contract as second option, as well as the
payment of an indemnity due to harm and damages in both cases.




PARTIES expressly agree that, in the event this contract may not be carried out
in its totality by causes imputable to the TRANSFEREE, or by force majeure
reasons, by a fortuitous case or on account of natural forces, on one side, or
the cancellation or expressed termination of the contract, on the other under
the terms of the above written clause, all payments done in favor of the
TRANSFEROR up to that date, will remain in this latter’s favor.




The cancellation of this contract by the reason stated will not free any of the
PARTIES from complying to the obligations they were supposed to carry out
previous of the date of the actual cancellation.




FOURTEENTH. SEPARATE ENTITIES: None of the terms and conditions of this present
instrument must be interpreted in the sense that the PARTIES have constituted
any relation, society or association, reason by which they are not merged nor
their assets put together for fiscal responsibility purposes or before third
parties or by any nature whatsoever.




FIFTEENTH. FISCAL OBLIGATIONS: On being registered and regularized before the
Federal Taxpayers Registry, and being to date in their income tax payments and
other contributions corresponding to them to date, PARTIES agree that each one
individually will defray payment on taxes corresponding to them in separate in
compliance to the terms and conditions of this present instrument, and
subjecting themselves to the current and applicable fiscal legislation, and
obliging themselves to free their counterpart from any fiscal responsibility
that might be imputed contrary to this Clause by competent authorities.




SIXTEENTH. LABOR RELATIONS: In order for each PARTY’S compliance to the
obligations contracted by virtue of the subscription of this contract, they
state they will act as totally independent entities from each other and reason
by which under no manner it





8

Transfer of Mining Rights Contract subscribed on the 25th November 2008 between:
A) Héctor Manuel Cervantes Soto and B) American Metal Mining, S.A. de C.V.




--------------------------------------------------------------------------------

should be understood that there exists a labor relationship between them, thus
leaving without effect the possibility of enforcing the labor as well as the
current Social Security legislations. Consequently, PARTIES under no assumption
will be able to hire employees or workers in the name and representation of
their counterpart.




Concerning their workers and employees, PARTIES state that there exists no labor
relationship at all between the workers and employees of the TRANSFEROR and the
TRANSFEREE, or vice versa. Thus, PARTIES state being the employers of their own
workers and employees complying with the current and applicable Social Security
and Labor legislations and being the sole responsible entities regarding social
security and labor relations to be complied with in favor of mentioned subjects.




Consequently, PARTIES commit themselves to free their counterparts from any
social security and labor responsibility that might be imputable contrary to
this Clause in relation to their own workers and employees under the terms of
the current and applicable social security and labor legislations.




SEVENTEENTH. ADDRESSES AND CONTACT TELEPHONES: PARTIES agree that for everything
concerning the execution and compliance of the terms and conditions of this
present instrument, as well as to render announcements, notifications and other
communication in relation to same, state their addresses and contact telephones
to be the following:







     TRANSFEROR

     TRANSFEREE




                Av. Independencia 2812                      Calle California
número 5101-206

                Col. Santa Rosa C.P. 31050                Colonia Haciendas
Santa Fe

                Ciudad de Chihuahua, Chih.                 Ciudad de Chihuahua,
Chih.

                Phone: 01-614-415-1971                    Phone: 01-614-200-8481




   

In the event of a change of address, PARTIES agree in notifying their
counterparts of such a fact at least 5 (five) natural days previous of the date
in which the change actually takes place.







EIGHTEENTH. ANNOUNCEMENTS, NOTIFICATIONS AND COMMUNICATIONS: PARTIES agree that
any announcement, notification or communication necessary to render to their
counterpart must be carried out in writing.




The delivery of such documents can be done in the following three manners: 1. By
common courier delivered by hand or by certificate mail, both with
acknowledgement of receipt; 2. By means of Fax, or: 3. By electronic mail. In
this latter case, delivery will be considered validly and legally carried out
only when the reception of the respective electronic mail is confirmed likewise
within the following 3 (three) natural days of its being sent, either





9

Transfer of Mining Rights Contract subscribed on the 25th November 2008 between:
A) Héctor Manuel Cervantes Soto and B) American Metal Mining, S.A. de C.V.




--------------------------------------------------------------------------------

automatically by means of a software program, or in an expressed manner by means
of and answering and confirmation message sent back by the recipient.




PARTIES likewise agree that announcements, notifications and communications done
and related to this present instrument will be in effect on the day of
reception. In case such communications bear some kind of term, same will be in
effect on the following day of its reception, independently if the day be able
or natural.




NINETEENTH. PERSONS TO BE IN TOUCH WITH: PARTIES agree that the totality of
announcements, notifications or communications necessary for their counterpart
to know and derived from the terms and conditions of this present instrument,
must be addressed indistinctly to the following persons:

 

     TRANSFEROR                                            TRANSFERREE

HÉCTOR MANUEL CERVANTES SOTO    RAMIRO  TREVIZO LEDEZMA 

AGUSTÍN CERÓN GUEDEA                         RAMIRO TREVIZO GONZÁLEZ

  

In case it be their will to change contact persons, PARTIES agree in notifying
their counterpart of such a wish and circumstance at least 5 (five) natural days
previous of the date of the actual change. Not complying to the obligation
stated will imply that the announcements, notifications and communications sent
and delivered in the name to the original addressees of the PARTY carrying out
the change, will bear all legal effects in favor of the PARTY not having been
notified in all opportunity and beginning as of the date of delivery and for as
long as the non compliance subsists.




TWENTIETH. TOTALITY OF CONTRACT: PARTIES accept that this present agreement
contains the whole of the agreements between them regarding the objective, and
leaves without effect as well as cancels the totality of agreements, reports,
negotiations, correspondence, commitments and communications carried out
previously between them, either in writing or verbal.




TWENTY FIRST. MODIFICATIONS: The terms and conditions of this present instrument
can only be modified by virtue of the subscription of modifying agreements
between the PARTIES. Such agreements must be attached as addenda to a common
copy of this contract and searching for a complete interpretation of the terms
and conditions that the PARTIES might have agreed upon.




TWENTY SECOND. APPLICABLE LAW: This present instrument will be subject and shall
be interpreted in conformity to the Mining Law, its Rulings and the Federal
Civil Code among other current and applicable legal dispositions within the
United States of Mexico.




TWENTY THIRD. JURISDICTION: In case of any controversy arising in relation to
the validity, intention, interpretation, execution or compliance of this
contract, PARTIES





10

Transfer of Mining Rights Contract subscribed on the 25th November 2008 between:
A) Héctor Manuel Cervantes Soto and B) American Metal Mining, S.A. de C.V.




--------------------------------------------------------------------------------

expressly agree to submit same before the competent law courts of the Morelos
Judicial District, in the City of Chihuahua, State of Chihuahua, and renouncing
to any other jurisdiction or tribunal that might correspond to them by reason of
their current or future addresses and to any other circumstance.







BOTH PARTIES BEING IN THE KNOWLEDGE OF THE FORCE AND LEGAL REACH OF THIS PRESENT
CONTRACT, SUBSCRIBE IT BEING TOGETHER IN THE CITY OF CHIHUAHUA, STATE OF
CHIHUAHUA, ON THE TWENTY FIFTH NOVEMBER OF THE YEAR TWO THOUSAND AND EIGHT.







TRANSFEREE

TRANSFEROR

      Signature

      Signature







American Metal Mining, S.A. C.V.

            Héctor Manuel

Represented in this act by:

Cervantes Soto

              

                /s/ Ramiro Trevizo
Ledezma                                                              /s/ Hector
Manuel Cervantes Soto


RAMIRO TREVIZO LEDEZMA

PER HIS OWN RIGHT











































 





11

Transfer of Mining Rights Contract subscribed on the 25th November 2008 between:
A) Héctor Manuel Cervantes Soto and B) American Metal Mining, S.A. de C.V.


